Citation Nr: 1540261	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability. 

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disorder. 

4.  Entitlement to service connection for right lower extremity radiculopathy. 

5.  Entitlement to service connection for a left leg disorder. 

6.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include headaches. 

7.  Entitlement to service connection for seizure disorder, to include as secondary to psychiatric disorder. 

8.  Entitlement to a compensable evaluation for the service-connected right patella fracture. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

10.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.  

11.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1980 to March 1984. 

These matters come on appeal to the Board of Veterans Appeal (Board) from March 2011, April 2012, and May 2015 rating decisions from the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO). 

In July 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA has confirmed that the Veteran died on September [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


